DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Venkatasubramanian et al., U.S. Publication No. 2006/0086118 A1 is the closest prior art.
The ‘118 publication teaches a method of providing a thermotactile stimulation, the method comprising a thermoelectric device including a control system that reads on the recited fast rate thermoelectric device, as no definition of fast rate is provided.  The ‘118 publication provides thermoelectric device comprising an actuator array disposed on a wafer (see, e.g., fig. 6), the array including a thin film thermoelectric actuator (thermoelectric are taught to be thin film, and each actuator is interpreted to be a p-n junction thereof, as recited in the later claims and the present specification).  The ‘118 publication provides that the device can generate both heating and cooling effects;
At least one sensor that measures temperature and outputs a signal thereto (thereby meeting “at least on sensor configured to measure a temperature associated to measure a temperature associated with one or both of the heating effect and the cooling effect…”, see paragraph 105); and
A controller in communication with the device and sensor that controls the current (see paragraph 17).  This control is taught to be in response to the sensor data (see paragraph 105).
The ‘118 publication provides that the p and n type materials may be superlattice materials (see paragraph 62).  The ‘118 publication further provides a thermally conductive material (see, e.g. figs. 6 and 7).  It is the examiner’s position that the ‘118 publication provides the functional limitation, as AIN is used in both (see, e.g. fig. 7).
The ‘118 reference, however, does not teach or suggest “wherein the TFTE actuator comprises a p-n couple disposed on the wafer, the p-n couple comprising: a p-type controlled hierarchical engineered superlattice structure (CHESS); an n-type CHESS; and a thermally conductive layer in contact with the p-type CHESS and the n-type CHESS, and is configured to vary in temperature in response to an electrical current flowing therethrough, wherein the p-type CHESS and the n-type CHESS each include superlattice periods of varying thicknesses and associated layers of varying thicknesses to scatter a range of phonons.”
The search did not reveal any other pertinent art that alone or in combination discloses a CHESS structure as claimed wherein the p-type CHESS and the n-type CHESS each include superlattice periods of varying thicknesses and associated layers of varying thicknesses to scatter a range of phonons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721